                         Case 2:19-mj-02103 Document 1 Filed 12/17/19 Page 1 of 13
AO I06 (Rev. 04/10) Appl icati on for a Search Warrant (requesting AUSA Justin Ashenfelter)



                                        UNITED STATES DISTRICT COURT
                                                                          for the
                                                        Eastern District of Pennsylvania


              In the Matter of the Search of                                  )
         (Briefly describe the property to be searched                        )
          or identify the person by name and address)                         )           Case No.
         a black and red Verizon wireless iPhone recovered                    )
         from LEROY GRAY ("TARGET CELLPHONE")                                 )
                                                                              )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location) :
 See Attachment A.

located in the                Eastern              District of                 Pennsylvania               , there is now concealed (identify the
                                                                 ------------
person or describe the property to be seized) :
    See Attachment B.


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ef evidence of a crime;
                  ~ contraband, fruits of crime, or other items illegatly possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                                    Offense Description
             21 U.S.C.§§ 846, 84\(a)(l)                   Drug Conspiracy/Distribution of Controlled Substances
             18 U.S .C. §§922(g)                          Firearms Possession

           The application is based on these facts:



            0 Continued on the attached sheet.
            O Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
              under I 8 U.S.C. § 3 I 03a, the basis of which is set forth on the attached sheet.



                                                                                         !CJ- ~                       , ;gno<u,e

                                                                                                     Special Agent Ryan Jones (FBI )
                                                                                                          Printed name and title

 Sworn to before me and signed in my presence.


 Date:      /j - / -1- - /°(
 City and state: Philadelphia, Pennsylvania                                                    Hon. Thomas J. Rueter, U.S. Magistrate Judge
                                                                                                          Printed name and title
             Case 2:19-mj-02103 Document 1 Filed 12/17/19 Page 2 of 13



                                           AFFIDAVIT

        1.     I, Ryan Jones, am a Special Agent with the United States Department of Justice,

Federal Bureau oflnvestigation ("FBI") and have been so employed for over nine years. I am

currently assigned to a specialized enforcement group, the Philadelphia FBI Violent Crimes Task

Force, whose primary mission is to investigate those individuals and groups that violate the

federal firearms and narcotics statutes. During my tenure as an agent, I have participated in and

personally conducted investigations involving violations of federal law and have been the affiant

in the execution of several search warrants.

       2.      The information contained in this affidavit is based upon my personal observations

and investigation, information relayed to me by other special agents and/or other law enforcement

agents, as well as official reports of law enforcement. Because this affidavit is being submitted

for the limited purpose of securing authorization to search a cellular telephone, I have not included

every fact known to me concerning this investigation. I have set forth only the facts that I believe

are necessary to establish probable cause to search the cellular telephone recovered from the

defendant Leroy Gray ("GRAY") recovered incident to his arrest and during a search warrant

executed at GRAY' S residence on May 16, 2019: a black and red Verizon wireless iPhone

("TARGET CELLPHONE").

       3.      This affidavit requests authorization to search the TARGET CELLPHONE listed

in Attachment A and the extraction from that property of electronically stored information as

described in Attachment B.

                                      PROBABLE CAUSE

       4.      In or about January 2019, members of the FBI initiated an investigation into

GRAY a/k/a "Scrap," for the illegal distribution of narcotics and methamphetamine in
            Case 2:19-mj-02103 Document 1 Filed 12/17/19 Page 3 of 13



Philadelphia. The investigation was predicated primarily on information provided a confidential

informant/source ("CI"), as well as physical surveillance by law enforcement, controlled drug

purchases and recorded phone conversations between GRAY and the informant. CI is a

registered FBI informant. CI has cooperated with investigators and has provided reliable and

accurate information, which has led to several successful federal investigations. CI has, in the

past, made statements against his/her own penal interest. The information provided by CI in

connection with the current investigation has been corroborated by law enforcement surveillance,

local PPD police reports, Pennsylvania Department of Motor Vehicle records and law

enforcement databases. During the course of the investigation into GRAY, CI also participated

in several controlled purchases of methamphetamine from GRAY' s co-defendant, Gregory

Graham-Perez a/k/a "Q" ("GRAHAM-PEREZ").

       5.      By way of background, in January 2019, CI spoke with GRAY over cellular

phone and they discussed the purchase of a pound of methamphetamine. During their

conversation, which was recorded by the FBI, GRAY quoted the price of a pound of

methamphetamine for $4,200. No sale was ever consummated between GRAY and CI; however,

in April 2019, CI spoke with GRAY again over his cellular phone. Again, they engaged in a

discussion about CI purchasing methamphetamine. The defendant provided CI with a phone

number for GRAHAM-PEREZ so that CI could arrange to purchase methamphetamine from him

in Philadelphia. On April 24, 2019, CI received a 2-gram sample of methamphetamine from

GRAHAM-PEREZ. On April 26, 2019, CI purchased approximately 120 grams of

methamphetamine from GRAHAM-PEREZ. On May 8, 2019, CI purchased approximately 120

grams of methamphetamine from GRAHAM-PEREZ. On May 15, 2019, CI purchased

approximately 116 grams of methamphetamine from GRAHAM-PEREZ. On May 16, 2019, CI
            Case 2:19-mj-02103 Document 1 Filed 12/17/19 Page 4 of 13



set up a buy to purchase approximately 340 grams of methamphetamine from GRAHAM-

PEREZ, but, as the exchange occurred, FBI agents intervened and arrested GRAHAM-PEREZ

following a brief foot-chase through traffic.

       6.      Surveillance conducted by the FBI revealed that on two occasions, GRAY

accompanied GRAHAM-PEREZ to the transactions with CI and that GRAHAM-PEREZ picked

up GRAY from his house shortly before the methamphetamine sales occurred. Based upon their

surveillance, FBI agents concluded that GRAY was the source of supply for the

methamphetamine that GRAHAM-PEREZ was selling to CL These transactions were captured

on video and audio recordings and the FBI recorded videos of GRAHAM-PEREZ dropping off

GRAY at his house a short time after one of the methamphetamine sales to CL

       7.      On May 16, 2019, FBI agents executed a search warrant at GRAY' S house

located at 4829 North 9th Street, Philadelphia, Pennsylvania. GRAY was apprehended exiting

the basement door of the house. Recovered from his person was a pill bottle containing 35 pills

of oxycodone and $380. Inside the residence, in a trap in the ceiling of the basement was over

500 grams of methamphetamine, over 500 grams of cocaine, 40 grams of heroin, an Atak Arms

.38 caliber revolver with an obliterated serial number, as well as a stolen, loaded Smith and

Wesson .40 caliber pistol. Also recovered was a digital scale, the TARGET CELLPHONE,

letters in the defendant' s name addressed to him at 4829 North 9th Street, as well as $750.

       8.      On July 10, 2019, GRAY and GRAHAM-PEREZ were indicted by a grand jury

sitting in the Eastern District of Pennsylvania on a litany of charges, including conspiracy to

distribute over 500 grams of a substance or mixture containing methamphetamine, felon in

possession of a firearm, possession of a firearm in furtherance of drug trafficking, and related

charges.
              Case 2:19-mj-02103 Document 1 Filed 12/17/19 Page 5 of 13




        9.       Based on my training and experience, I know that cellular telephones are an

indispensable tool of the drug trafficking trade. Drug dealers use cellular telephones, including

the phone, voicemail, address book, text messaging, e-mail, digital camera, calendars, cellular

applications, and similar electronic means, often under fictitious names or names other than their

own, in order to communicate with associates, customers, suppliers, and other co-conspirators, to

facilitate drug transactions, and to operate their drug trafficking business. I know that drug

dealers often list associates, customers, suppliers, and other co-conspirators in address books on

their cellular phones, often by nickname or code, to avoid detection by law enforcement and

other individuals who would be able to identify them. I know that examining data stored on

cellular telephones used by drug dealers can uncover, among other things, evidence that reveals

or suggests specific transactions for illegal drugs, the identity of associates, customers, suppliers,

and other co-conspirators, storage locations, sources of supply, and the movement of illegal

drugs. I know that drug dealers often use multiple cellular phones and often change and/or

discard their phones to minimize their chances of being intercepted or otherwise detected by law

enforcement.

        10.     Based on my training and experience, I know that examining data stored on

cellular telephones can also uncover, among other things, evidence that reveals or suggests who

possessed or used the device.

        11.     Based on the information above, there is probable cause to believe that GRAY

used the TARGET CELLPHONE to communicate with CI, with his co-conspirator GRAHAM-

PEREZ, and with other customers as well as GRA Y' s source of supply for controlled substances

and other unknown members of the conspiracy. Considering that CI had discussed
              Case 2:19-mj-02103 Document 1 Filed 12/17/19 Page 6 of 13



methamphetamine transactions with GRAY in January and April 2019, and the two transactions

between CI and GRAHAM-PEREZ, where GRAY accompanied GRAHAM-PEREZ to meet CI,

I believe that their meetings were pre-arranging via telephone call or text message. The fact that

GRAY was arrested in possession of the TARGET CELLPHONE while also in possession of

large quantities of methamphetamine, cocaine, heroin and oxycodone pills, as well as money and

two firearms, I submit there is sufficient probable cause for issuance of a warrant with respect to

the TARGET CELLPHONE because it contains evidence of drug trafficking and conspiracy to

engage in the drug trafficking between GRAY and GRAHAM-PEREZ. In addition, GRAY'S

phone may contain other information to include text messages, call logs, photographs, or other

data directly related to the drug transactions with CI.

                                       TECHNICAL TERMS

        12.          Based on my training and experience, I use the following technical terms to

convey the following meanings:

              a. Cellular telephone:   A cellular telephone (or wireless telephone or mobile

                 telephone) is a handheld wireless device used for voice and data communication

                 through radio signals.    These telephones send signals through networks of

                 transmitter/receivers, enabling communication with other wireless telephones or

                 traditional "land line" telephones. A wireless telephone usually contains a "call

                 log," which records the telephone number, date, and time of calls made to and from

                 the phone. In addition to enabling voice communications, wireless telephones offer

                 a broad range of capabilities. These capabilities include: storing names and phone

                 numbers in electronic "address books;" sending, receiving, and storing text

                 messages and e-mail; taking, sending, receiving, and storing still photographs and
Case 2:19-mj-02103 Document 1 Filed 12/17/19 Page 7 of 13



   moving video; storing and playing back audio files; storing dates, appointments,

   and other information on personal calendars; and accessing and downloading

   information from the Internet.      Wireless telephones may also include global

   positioning system ("GPS") technology for determining the location of the device.

b. GPS : A GPS navigation device uses the Global Positioning System to display its

   current location. It often contains records of the locations where it has been. Some

   GPS navigation devices can give a user driving or walking directions to another

   location. These devices can contain records of the addresses or locations involved

   in such navigation. The Global Positioning System (generally abbreviated "GPS")

   consists of 24 NAVS TAR satellites orbiting the Earth. Each satellite contains an

   extremely accurate clock.        Each satellite repeatedly transmits by radio a

   mathematical representation of the current time, combined with a special sequence

   of numbers. These signals are sent by radio, using specifications that are publicly

   available. A GPS antenna on Earth can receive those signals. When a GPS antenna

   receives signals from at least four satellites, a computer connected to that antenna

   can mathematically calculate the antenna' s latitude, longitude, and sometimes

   altitude with a high level of precision.

c. IP Address : An Internet Protocol address (or simply "IP address") is a unique

   numeric address used by computers on the Internet. An IP address is a series of

   four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).

   Every computer attached to the Internet must be assigned an IP address so that

   Internet traffic sent from and directed to that computer may be directed properly

   from its source to its destination. Most Internet service providers control a range
               Case 2:19-mj-02103 Document 1 Filed 12/17/19 Page 8 of 13



                  of IP addresses. Some computers have static- that is, long-term- IP addresses,

                  while other computers have dynamic-that is, frequently changed- IP addresses.

               d. Internet: The Internet is a global network of computers and other electronic devices

                  that communicate with each other. Due to the structure of the Internet, connections

                  between devices on the Internet often cross state and international borders, even

                  when the devices communicating with each other are in the same state.

               e. Digital camera: A digital camera is a camera that records pictures as digital picture

                  files, rather than by using photographic film. Digital cameras use a variety of fixed

                  and removable storage media to store their recorded images. Images can usually

                  be retrieved by connecting the camera to a computer or by connecting the

                  removable storage medium to a separate reader. Removable storage media include

                  various types of flash memory cards or miniature hard drives. Most digital cameras

                  also include a screen for viewing the stored images. This storage media can contain

                  any digital data, including data unrelated to photographs or videos.

        13 .      Based on my training, experience, and research, I know that the TARGET

CELLPHONE listed in Attachment A has capabilities that allow it to serve as a wireless telephone,

digital camera, portable media player, GPS navigation device, Internet browse, and/or PDA. In

my training and experience, examining data stored on devices of this type can uncover, among

other things, evidence that reveals or suggests who possessed or used the device. Additionally, a

cellular phone may contain call logs, address books, text messages, emails, videos, photographs,

or other stored data relevant to this investigation.
              Case 2:19-mj-02103 Document 1 Filed 12/17/19 Page 9 of 13



                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

        14.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can sometimes

be recovered with forensics tools.


        15.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the warrant, but also forensic evidence that establishes how the Device

was used, the purpose of its use, who used it, and when. There is probable cause to believe that

this forensic electronic evidence might be on the Device because:

                    a. Data on the storage medium can provide evidence of a file that was once on

                        the storage medium but has since been deleted or edited, or of a deleted

                        portion of a file (such as a paragraph that has been deleted from a word

                       processing file).

                    b. Forensic evidence on a device can also indicate who has used or controlled

                       the device. This "user attribution" evidence is analogous to the search for

                       "indicia of occupancy" while executing a search warrant at a residence.

                    c. A person with appropriate familiarity with how an electronic device works

                       may, after examining this forensic evidence in its proper context, be able to

                       draw conclusions about how electronic devices were used, the purpose of

                       their use, who used them, and when.

       16.      Nature of examination.     Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the devices consistent
          Case 2:19-mj-02103 Document 1 Filed 12/17/19 Page 10 of 13



with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

                                      CONCLUSION

       17.     For the reasons set forth above, I believe there is probable cause to search the

TARGET CELLPHONE described in Attachment A for evidence of violations of21 U.S.C. § 846

and 841(a)(l), 18 U.S.C. § 922(g)(l), 18 U.S.C. § 924(c), and related offenses. I believe there is

probable cause to conduct a search of the TARGET CELLPHONE consistent with Attachment B

which permits a search of all stored data to include, but not limited to contents of the telephone

directory, electronic libraries, stored communications including voice mail, voice messages and

text messages, contact lists, applications, reference material aiding in the furtherance of criminal

activity, photographs, time and date stamps, GPS data, stored internet searches and any other

memory feature relating to the offenses outlined in the affidavit of probable cause.

                                                            I            ~
                                                     Special
                                                     Federal Bureau of Investigation (FBI)


Sworn to and subscribed
before me this fl_ day of December, 2019

                                 ,.--
          Case 2:19-mj-02103 Document 1 Filed 12/17/19 Page 11 of 13




                                      ATTACHMENT A

       The property to be searched is a black and red Verizon wireless iPhone ("TARGET

CELLPHONE") currently located with the FBI in Philadelphia, PA.

       This warrant authorizes the forensic examination of the TARGET CELLPHONE for the

purpose of identifying the electronically stored information described in Attachment B.
          Case 2:19-mj-02103 Document 1 Filed 12/17/19 Page 12 of 13



                                        ATTACHMENT B

       All records on the TARGET CELLPHONE described in Attachment A that relate to drug

trafficking and firearms possession in violation of 21 U.S.C. § 846 and 841(a)(l), 18 U.S.C. §

922(g)(l), 18 U.S.C. § 924(c), and related offenses, involving LEROY GRAY, including

information pertaining to the following matters:

           (a) The distribution of illegal drugs;

           (b) The types, amounts, and prices of illegal drugs distributed as well as dates, places,

               and amounts of specific transactions;

           (c) The identity of the persons who sent to and/or received communications from the

               cellular telephone about matters relating to the distribution of illegal drugs,

               including records that help reveal their whereabouts;

           (d) The storage ("stash") locations of illegal drugs;

           (e) The sources of supply for the illegal drugs and the list of customers, including

               names, addresses, phone numbers, and any other identifying information;

           (f) The transporting or movement of illegal drugs, including information related to

               the methods of trafficking and travel schedules;

           (g) Evidence indicating how and when the cellular telephone was used to determine

               the chronological context of cellular telephone use, account access, and events

               relating to distribution of illegal drugs;

           (h) Evidence indicating the geographic location of the cellular telephone at times

               relevant to the investigation;

           (i) Evidence of user attribution showing who used or owned the cellular telephone at

               the time the things described in this warrant were created, edited, or deleted, such



                                                    11
          Case 2:19-mj-02103 Document 1 Filed 12/17/19 Page 13 of 13



              as logs, phonebooks, saved usemames and passwords, documents, and browsing

              history;

           (j) Contents of telephone directories; electronic libraries; stored communications

              including voice mail, voice messages and text messages, contact lists,

              applications, reference material aiding in the furtherance of criminal activity;

              photographs; time and date stamps; Global Positioning System (GPS) data; stored

              internet searches;

           (k) Any information recording GRAY' S schedule or travel in 2019; and

           (1) Any other memory feature relating to the offenses outlined in the affidavit of

              probable cause.

       As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.




                                               12
